     Case 2:20-cv-00993-GMN-NJK Document 15
                                         14 Filed 09/09/20
                                                  09/08/20 Page 1 of 2
                                                                     3



     WRIGHT, FINLAY & ZAK, LLP
 1
     Darren T. Brenner, Esq.
 2   Nevada Bar No. 8386
     Ramir M. Hernandez, Esq.
 3   Nevada Bar No. 13146
     7785 W. Sahara Avenue, Suite 200
 4
     Las Vegas, Nevada 89117
 5   (702) 475-7964; Fax: (702) 946-1345
     rherandez@wrightlegal.net
 6   Attorneys for Defendant, Flagstar Bank, FSB
 7
                                 UNITED STATES DISTRICT COURT
 8                                    DISTRICT OF NEVADA
 9   GLENNA M. DUCA,                                      Case No.: 2:20-cv-00993-GMN-NJK
10
                    Plaintiff,
11          vs.                                           ORDERMOTION
                                                          JOINT GRANTING   JOINT MOTION
                                                                        TO EXTEND
                                                          TO EXTENDTO
                                                          DEADLINE   DEADLINE
                                                                       RESPONDTO
                                                                               TO
12   FLAGSTAR BANK, FSB,                                  PLAINTIFF’S
                                                          RESPOND TOCOMPLAINT
                                                                      PLAINTIFF'S(FOURTH
13                                                        REQUEST)
                                                          COMPLAINT
                    Defendant.
14
15          Plaintiff, Glenna M. Duca (“Plaintiff”), and Defendant, Flagstar Bank, FSB. (“Flagstar”)
16   (collectively the “Parties”), by and through their counsel of record, hereby stipulate and agree as
17   follows:
18          On June 3, 2020, Plaintiff filed the Complaint [ECF No. 1]. Flagstar was served with
19   Plaintiff’s Complaint on June 5, 2020. As such, Flagstar’s original deadline to respond to the
20   Complaint was June 26, 2020. The Court extended that deadline to July 27, 2020 via an Order
21   Granting Joint Motion to Extend Deadline to Respond to Plaintiff’s Complaint [ECF No. 9]. The
22   Court extended that deadline to August 17, 2020 via an Order granting Flagstar’s Unopposed
23   Motion to Extend Deadline to Respond to Plaintiff’s Complaint [ECF No. 11]. The Court again
24   extended the deadline to September 8, 2020, via an Order Granting Joint Motion to Extend
25   Deadline to Respond to Plaintiff’s Complaint [ECF No. 13].
26          The Parties have discussed extending the deadline for Flagstar to respond to Plaintiff’s
27   Complaint by an additional twenty-one days to allow for better investigation of the allegations
28   against Flagstar and for the parties to discuss possible resolution of the matter.



                                                  Page 1 of 32
     Case 2:20-cv-00993-GMN-NJK Document 15
                                         14 Filed 09/09/20
                                                  09/08/20 Page 2 of 2
                                                                     3




 1          WHEREAS, the Parties hereby stipulate and agree to extend the deadline for Flagstar to
 2   file its responsive pleading to Plaintiff’s Complaint to September 29, 2020.
 3          This is the fourth stipulation for extension of time for Flagstar to file its responsive
 4   pleading. The extension is requested in good faith and is not for purposes of delay or prejudice to
 5   any other party. The parties do no anticipate requesting any further extensions.
 6          As part of this stipulation, Flagstar agrees to participate in any Rule 26(f) conference that
 7   occurs during the pendency of this extension.
 8          DATED this 8th day of September, 2020.
 9
      WRIGHT, FINLAY & ZAK, LLP                            FREEDOM LAW FIRM, LLC
10
11    /s/ Ramir M. Hernandez, Esq.                         /s/ George Haines, Esq.
      Darren T. Brenner, Esq.                              George Haines, Esq.
12    Nevada Bar No. 8386                                  Nevada Bar No. 9411
13    Ramir M. Hernandez, Esq.                             8985 South Eastern Ave., Suite 350
      Nevada Bar No. 13146                                 Las Vegas, NV 89123
14    7785 W. Sahara Ave., Suite 200                       Attorneys for Plaintiff, Glenna M. Duca
      Las Vegas, NV 89117
15    Attorneys for Defendant, Flagstar Bank, FSB
16
17
18
19                                                         IT IS SO ORDERED:

20
                                                           ___________________________________
21                                                         UNITED
                                                           Nancy J. STATES
                                                                    Koppe MAGISTRATE JUDGE
22                                                         United States Magistrate Judge
                                                           DATED:      _________________________
                                                                       September 9, 2020
23
24
25
26
27
28



                                                 Page 2 of 32
